Citation Nr: 1435854	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for idiopathic pulmonary fibrosis, claimed as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to May 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for idiopathic pulmonary fibrosis.  In a September 2009 rating decision, the previous denial of service connection for idiopathic pulmonary fibrosis was confirmed and continued. The Veteran timely perfected an appeal of the RO's denial of service connection for idiopathic pulmonary fibrosis.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In April 2011, the Veteran's representative submitted additional medical evidence directly to the Board, followed by a waiver of initial RO consideration of the evidence in June 2011.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In January 2014, the undersigned granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7101(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In February 2012 and February 2014, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include development of the evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in Virtual VA, aside from a July 2014 brief submitted by the Veteran's representative, are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Defense Threat Reduction Agency (DTRA) has determined that the Veteran's ionizing radiation exposure while a participant in Operation PLUMBBOB at the Nevada Test site in 1957 was no more than as follows:  a total external gamma dose of 16 roentgen equivalent man (rem), an external neutron dose of .5 rem; an internal committed alpha dose to the lungs of 1 rem, and an internal committed beta plus gamma dose to the lungs of 3 rem. 

3.  The most probative medical opinion evidence on the question of whether the Veteran's idiopathic pulmonary fibrosis is related to in-service exposure to ionizing radiation is a negative opinion from a physician affiliated with the office of the VA Director, Post 9-11 Era, Environmental Health Program.   


CONCLUSION OF LAW

The criteria for service connection for idiopathic pulmonary fibrosis, claimed as due to ionizing radiation exposure, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.307, 3.309, 3.311 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a June 2009 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection at issue, to include that concerned with his exposure to radiation during service by way of an enclosed Radiation Risk Activity Information sheet; what information and evidence must be submitted by the appellant; and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2009  rating decision reflects the initial adjudication of the claim after issuance of the June 2009 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of a service personnel record documenting the presence of the Veteran at a military facility in Nevada in May 1957 for "Chemical, Biological and Radiological Training;" post-service private treatment records; a dose estimate from the DTRA, and a March 2014 medical opinion from a physician affiliated with the office of the VA Director, Post 9-11 Era, Environmental Health Program.  Also of record and considered in connection with the claim is the transcript of the April 2011 Board hearing along with various written statements provided by the Veteran, as well as by family members and his representative, on his behalf.   In a May 2014 response to the May 2014 supplemental statement of the case, the Veteran indicated that he had no other information or evidence to substantiate his claim.  The Board finds that no further RO action on the claim, prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.

Here, during the April 2011 hearing, the undersigned noted the issue on appeal and solicited testimony regarding the alleged cause of the Veteran's complications of idiopathic pulmonary fibrosis-namely, in-service exposure to ionizing radiation from nuclear weapon testing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, the undersigned held the record open for 60 days following the hearing for the submission of additional evidence.  Moreover, subsequently, as a  result of the Veteran's testimony, the Board determined that further evidentiary development in the form of the aforementioned referral to the Undersecretary for Benefits in accordance with the provisions of 38 C.F.R. § 3.311(c), to include obtaining a medical opinion, was necessary. 

Pursuant to the February 2014 remand, the RO contacted the Veteran by letter dated in February 2014 and asked him to submit any additional relevant evidence and/or complete an enclosed release in order to allow the RO to obtain any additional private records to be obtained that he might identify.  The Veteran replied to this letter in March 2014 with private treatment reports dated through September 2013 and, as indicated above, a May 2014 response from the Veteran indicated that he had no additional evidence or information to submit.  The referral to the Undersecretary for Benefits in accordance with 38 C.F.R. § 3.3111(c), to include the obtaining of the medical opinion referenced above, has also been accomplished as requested in the February 2014 remand.   

On this record, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further RO/AMC action in this regard is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Hilkert v. West, 11 Vet. App. 284, 289 (1998). 

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed at 38 C.F.R. § 3.309(d)(2), which encompass a variety of different forms of cancer, a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease."  See 38 C.F.R. § 3.311.  The disability at issue in this case is not included in the list of radiogenic diseases at 38 C.F.R. § 3.311(b)(2).  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As indicated above, the record includes a service personnel record placing the Veteran at a military facility in Nevada in May 1957 for "Chemical, Biological and Radiological Training."  The Veteran, to include in sworn testimony to the undersigned, asserted that such duty involved close proximity to the testing of nuclear weapons, and that exposure to ionizing radiation as result of this testing resulted in the developing of idiopathic pulmonary fibrosis.  Supporting this assertion is an April 2011 statement from a person who identified himself as the Veteran's primary care physician "for the past several years" that, based on review of the aforementioned May 1957 service personnel record documenting radiological training, and the Veteran's assertion that during this training he was "sent to ground zero with little more than a Geiger counter and a helmet and no respiratory precautions," concluded that it was at least as likely as not that such military exposure contributed to the Veteran's interstitial lung disease.  

Although idiopathic pulmonary fibrosis is not a radiogenic disease as defined by regulation, 38 C.F.R. § 3.311(b)(4) provides that if a claim based on alleged radiation exposure is for a disease other than one of those listed in § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  As such, in light of the nature of the Veteran's service documented by the May 1957 service personnel record and the April 2011 physician's statement discussed above, the Board in its February 2012 remand determined that the RO should follow the provisions of 38 C.F.R. § 3.311; namely, conduct efforts to obtain a dose estimate and refer the claim to the Undersecretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), to include requesting an advisory medical opinion from the Under Secretary of Health.  

The requested dose estimate was ultimately obtained in the form of a November 2012 transmittal from the DTRA, which reflects determinations that the Veteran was a "confirmed participant" in Operation PLUMBBOB (a series of nuclear tests from May 28, 1957, through October 22, 1957 and set forth under the provisions of 38 C.F.R. § 3.309(d)(3)(iv)(N)) at the Nevada Test site in 1957, and that his exposure to ionizing radiation "could have" been "not more than" a total external gamma dose of 16 rem, an external neutron dose of .5 rem, an internal committed alpha dose to the lungs of 1 rem, and an internal committed beta plus gamma dose to the lungs of 3 rem. 

The above dose estimates were forwarded to a physician affiliated with the office of the VA Director, Post 9-11 Era, Environmental Health Program, who in a May 2014 statement found that it was unlikely that the Veteran's idiopathic fibrosis was attributable to exposure to ionizing radiation during service.  

Applying the pertinent legal criteria to the facts set forth above, at the outset, the Board points out that while extensive efforts, detailed in a January 2010 Formal Finding on the Unavailability of Service Treatment Records memorandum, have been undertaken to obtain service treatment reports (STRs) presumed to have been destroyed in the 1973 fire a the National Personnel Records Center, no STRs are of record.  In such cases as this where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the absence of STRs does not lower the threshold for an allowance of a claim.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit-of- the-doubt doctrine. In other words, the legal standard for proving a claim is not lowered, but the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Board acknowledges that competing competent evidence has been presented with respect to the service connection claim at hand.  In this regard, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); see also LeShore v. Brown, 8 Vet. App. 409 (1995) (The filtering of the Veteran's account of his military service through his physician does not transform the Veteran's account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.). 
 
The Board first finds that both the private physician who provided the positive April 2011 opinion and the VA physician who provided the negative May 2014 opinion each appear to be sufficiently competent to address the issue at hand.  However, the Board finds that the probative value of the VA opinion greatly outweighs the opinion of the private examiner.  First, unlike the VA examiner, the private examiner did not have the benefit of the dose estimates obtained by DTRA.  Instead, the private opinion was based entirely on the Veteran's-completely unverified-description of his exposure to radiation; namely, being at "ground zero with little more than a Geiger counter and a helmet and no respiratory precautions."

Furthermore, the private physician makes a generalized assertion that the Veteran's  idiopathic pulmonary fibrosis was related to in-service military exposure without reference to a supporting clinical finding or rationale.  In contrast, the VA physician, and after noting that idiopathic pulmonary fibrosis was diagnosed in December 2008 (see December 16, 2008, private biopsy report), supported his opinion as follows: 

At high doses, radiation is capable of causing acute and chronic pneumonitis.  The doses of radiation required to induce 5% incidence of these conditions within five years is . . . (1,750 rem), which [is] almost 1000 times above the exposure the Veteran received.  It is therefore unlikely the Veteran developed pulmonary fibrosis from a total radiation dose of only 20.5 rem.  

In short, and while the Board has considered, but found lacking, the argument by the Veteran's representative that the above represents an "opinion" but not a "medical conclusion," the Board finds the above negative determination by the VA examiner to be definitive as to the matter of whether the Veteran's idiopathic pulmonary fibrosis is related to exposure to ionizing radiation during service.  Nieves-Rodriguez, Stefl, supra.  

The Board further finds that, to whatever extent the assertions by the Veteran and/or his representative are being advanced to actually establish a nexus between the condition at issue and service, such attempts must fail.  Such a complex medical matter is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the etiology of his idiopathic pulmonary fibrosis.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value.  

Accordingly, the Veteran and his representative can neither support the claim, nor counter the negative medical evidence of record, on the basis of lay assertions, alone.  The Board further notes that, as idiopathic pulmonary fibrosis is not listed as a chronic disease in 38 C.F.R. § 3.309(a), the lay testimony as to continuity of symptoms since service-to include that presented in sworn testimony (see April 4, 2011, hearing transcript, page 9)-alone cannot satisfy the nexus requirement for establishing service connection by relying on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

For all the foregoing reasons, the Board concludes that the claim for service connection must be denied.  In reaching the decision to deny this claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for idiopathic pulmonary fibrosis, claimed as due to ionizing radiation exposure, is denied. 



__________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


